DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding claiming the benefit of a prior-filed application under 35 U.S.C. §119(e), applicant argued (Remarks, pages 15-16) that the provisional application (61/767,115) supports a claimed feature of “multi-overlap” because the provisional application describes “double-overlap” in pages 4-5. After reviewing the provisional application, the examiner agrees the argument is persuasive. The instant application is entitled to the earlier filing date of the provisional application filed on 02/20/2013. 

Regarding an objection to the specification, applicant explained (Remarks, pages 16-17) that the added paragraphs are repetitions of the claims. In the previous objection to the specification, the examiner pointed out that amendment must show amendment markings (e.g., underlining the added text). After considering applicant’s arguments, the examiner agrees to withdraw the objection to the specification.
 
Regarding a claim interpretation under 35 U.S.C. §112(f) or Pre-AIA  35 U.S.C. §112, sixth paragraph, applicant argued (Remarks, pages 17-18) that specification discloses sufficient structure for the generic placeholders coupled with functional language. The examiner notices in order to avoid an interpretation under Pre-AIA  35 U.S.C. §112, sixth paragraph, claims (not the argued specification) must provide a sufficient structure for the generic placeholders coupled with functional language. 

Applicant further stated (Remarks, page 18) “Regardless, assuming arguendo that the cited features do invoke 35 USC §112(f) or pre-AIA  35 USC §112, sixth paragraph, the claim language corresponding to these features would include both the corresponding structure recited in the present application and all equivalents thereof. MPEP 2181”. Therefore, the claimed "a window sequence controller", "a preprocessor" and "a spectrum converter" are interpreted under Pre-AIA  35 U.S.C. §112, sixth paragraph. 

Regarding a double patenting rejection, applicant filed a terminal disclaimer on 10/27/2022. The double patenting rejection has been withdrawn. 

Regarding a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, applicant stated that the claims were amended to address the issues under §112.  Although the amendment corrected previously mentioned issues, the amendment also causes new issues. See a rejection in the section under 35 U.S.C. §112 (pre-AIA ), second paragraph. 
Regarding rejections under pre-AIA  35 U.S.C. §102(b), applicant argued (Remarks, page 19) that the overlapping windows in the cited Bosi reference (US Pat. 5,848,391) was caused by a printing artefact. Applicant further argued (Remarks, page 20) that the cited Oh reference (US PG Pub. 2006/0122825) in the section rejection only shows a trivial case of a constant zero portion of a first window function is shown to "overlap" with a pair of descending and ascending portions of two short window functions. The both references do not meet the newly added limitations to claim 1. 

In response the examiner noticed that applicant only amended independent claim 1 (an apparatus) and independent claim 36 (a storage medium) by adding new limitations. The independent claim 32 does NOT have the argued limitations. After reviewing the newly added limitations to independent claims 1 and 36, the examiner agrees to withdraw the rejections under 35 U.S.C §102 to the amended claims 1 and 36.  
	The claim 32 (directed to a method) does not have the new limitations added to other independent claims. Both cited Bosi and Oh references show an overlapping region among short windows and a long window. The claimed “a multi-overlap region” or “the three widow functions overlap with each other” can be reasonably interpreted as a short window (e.g., “w2”) is overlapping with a long window “w1” and a short window “w3” (see an illustration in Oh, Fig. 2 or Bosi, Fig. 1). The term “a multi-overlap region” can be an overlapping region of TWO windows. The term “with each other” can be interpreted as a relationship of two windows (i.e., a first window is “each” and a second window is “other”).

	During an examination process, the claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. Limitations appearing in the specification but not recited in the claim are not read into the claim (See MPEP 2111).   

Independent claim 32 does not have argued limitations added to other independent claims. The examiner believes the cited references still meet the broadly recited limitations of claim 32. The rejections to claim 32 and its dependent claim 33 have been maintained. 

Claim Rejections - 35 USC § 112
Claims 1-16, 32-33 and 36 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Applicant amended claim 1 by adding “the widow sequence”, which has insufficient antecedent basis. In addition, some dependent claims (e.g., claim 2, claim 5 and claim 14) recite “the window sequence information”, which also have in sufficient antecedent basis. 

Claim 32 recites “generating a window sequence information, windowing and applying, wherein three window functions indicated by the window sequence comprise a multi-overlap region…”, 

Although “generating” has an object phrase “a window sequence information”, “windowing” / “applying” have no object words. The limitations are ambiguous and unclear. It is unclear what is applied and to which object. The corresponding claim 36 has a similar issue but omitted even more words after “generating” by just reciting “generating, windowing, and applying” without any object words. 

Dependent claims are rejected because dependent claims fail to remedy deficiency of their corresponding independent claims. The examiner suggests applicant carefully reviewing claim limitations to correct the similar issues. 

During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225,1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v.M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654,1663 (Fed. Cir. 2008).
Claim Rejections - 35 USC § 102
Claim 32 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosi et al. (US Pat. 5,848,391, applicant submitted IDS, referred to as Bosi).

Regarding claim 32, Bosi discloses a method for generating an encoded audio or image signal, comprising: 
generating a window sequence information, windowing and applying, wherein three window functions indicated by the window sequence comprise a multi-overlap region, wherein, in the multi-overlap region, the three window functions overlap with each other, wherein a delay due to a transient look-ahead is further reduced (Col. 3, lines 1-15, controlling window sequence with long, short, long_start, short_start, etc windows, Col. 3, lines 1-20, detecting signal varying strongly or weakly, Fig. 1, see screen shot below; Note, a phrase “a delay due to a transient look-ahead is further reduced” is an intended result; The reference only need to have a capability to archive the intended result. Col. 2, lines 40-46, Bosi uses a short window with 128 samples, 2.67 ms, has capability to further reduce a delay; Col. 7, line 45-61, Col. 8, lines 30-60 discussed processing transient events in following windows i.e., “look-ahead”).

    PNG
    media_image1.png
    935
    1732
    media_image1.png
    Greyscale


In a multi-overlap region, some window values could be constant values (or zeros) as illustrated for “long_start” window #36 or “long_stop” window #40.  Regarding details of using different window sizes with overlapping, see Col. 4 and Col. 6-7 as well as Table 1 of Bosi reference.  

Regarding claim 33, which recites limitations in alternative language by using “OR”, the cited reference only needs to teach ONE alternative. Bosi further discloses “or further comprising a processor for processing the first frame and the second frame to acquire encoded frames of the audio or image signal.” (Col. 7, lines 4-12, also see Table 1, processing audio in a sequence of windows, each window will obtain a frame of the audio signal).

Claim 32 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oh et al. (US PG Pub. 2006/0122825, applicant submitted IDS, referred to as Oh).

The examiner notes that a claimed “three window functions overlap with each other” is given a broadest reasonable interpretation. For three window functions W1, W2 and W3, if W1 overlaps with W2 and W2 also overlaps with W3, it would meet the claimed “overlap with each other”. Similarly, the three window functions also meet “a multi-overlap region” because W2 overlaps with both W1 and W3.  In other words, the phrase “overlap with each other” is NOT interpreted as a region is within the range of all three windows.  Below is an illustration from a cited reference that meets the limitation. In this illustration, Windows 1, 2, and 3 as well as A, B, C all meet the limitation: “wherein three windows comprise a multi-overlap region, wherein, in the multi-overlap region, three window functions overlap with each other”


    PNG
    media_image2.png
    770
    1427
    media_image2.png
    Greyscale


Since independent claims are so broad, numerous references submitted by the applicant could meet the broadly recited limitations. The examiner provides another anticipation using a different reference submitted by the applicant. 
Regarding claim 32, Oh discloses a method for generating an encoded audio or image signal, comprising: 
generating a window sequence information, windowing and applying, wherein three window functions indicated by the window sequence comprise a multi-overlap region, wherein, in the multi-overlap region, the three window functions overlap with each other, wherein a delay due to a transient look-ahead is further reduced (Fig. 9, [0074-0075], selecting different frame / window lengths, [0085], filtering audio signal) wherein three windows comprise a multi-overlap region, wherein, in the multi-overlap region, three window functions overlap with each other, wherein a delay due to a transient look- ahead is further reduced ([0076-0081], Fig. 3 and fig. 4, for example, windows #1, #2, and #3 overlap with each other;  Note, a phrase “a delay due to a transient look-ahead is further reduced” is an intended result; The reference only need to have a capability to archive the intended result; In fig. 4,  Oh proposes encoding with different short frames “short frame F3” and super short frame F4; When using a super short frame could reduce a delay when processing next frame).

Allowable Subject Matter
Claims 1-16 and 36 would be allowable if rewritten or amended to overcome the rejection 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659